DETAILED ACTION
Applicants arguments in the response filed 10/27/2020 are acknowledged and entered into the record.
Accordingly, Claims 1-28 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections Maintained - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramohan et al. (Clinical Cancer Research, Vol. 19, No. 17, pp. 4717-4727, 2013 cited on IDS filed 05/03/2018) in view of Wainwright et al. (Clinical Cancer Research, Vol. 20, No. 20, pp.5290-5301, 2014 cited on IDS filed 05/03/2018) and Nicholas et al. (Brain Tumor Res Treat 2013 Apr; 1(1): 2-8).
The claims are drawn to a method of treating a tumor in a patient comprising administering the D2C7-(scdsFv)-PE38KDEL immunotoxin comprising CDRs having SEQ ID NOs: 6-11 and a checkpoint inhibitor (PD-1, PD-L1, CTLA-4, LAG3, TIM3 or CSF-1R) and a kit comprising said immunotoxin and immune checkpoint inhibitor.
Chandramohan et al. teaches brain tumor therapy comprising administering the immunotoxin D2C7-(scdsFv)-PE38KDEL.  Chandramohan et al. teach the immunotoxin is efficacious in in vitro cytotoxicity assays and in in vivo orthotropic models of glioblastoma xenograft cells that express EGFRwt, EGFRvIII or both. The immunotoxin taught in Chandramohan et al. is identical to the immunotoxin instantly claimed. Chandramohan et al. does not teach combination therapy of tumors including breast cancer, head and neck, and lung cancer comprising administering the claimed D2C7-(scdsFv)-PE38KDEL immunotoxin in combination with a checkpoint inhibitor. These deficiencies are made up for by Wainwright et al. and Nicholas et al.
Wainwright et al. teaches checkpoint inhibitor pathways are dominant participants in the suppression of GBM immunity and individual inhibition of each pathway has been shown to increase survival in the context of experimental GBM treatment. Wainwright et al. discloses data showing treatment with a CTLA-4 antibody, a PD-L1 antibody, and I-MT which blocks IDO expression shows an extraordinary survival benefit in glioma. Wainwright et al. discloses “that combinatorially targeting immunosuppression in malignant glioma is a strategy that has high potential value for future clinical trials in patients with GBM”. 
Nicholas et al. teach therapeutic approaches comprising checkpoint molecules such as CTLA-4 and PD-1, which may hold promise as treatment for cancers such as glioblastoma. Nicholas et al. disclose blockade of CTLA-4 via Ipilimumab is currently being investigated in patients with central nervous system tumors (see Table 1). Nicholas et al. further disclose studies investigated the use of anti-PD-1 in patients with a variety of cancer types including melanoma, non-small cell lung cancer (NSCLC), prostate cancer, renal cell carcinoma (RCC) and colorectal cancer. Nicholas et al. suggest “immune checkpoint inhibitors are currently being extensively tested in clinical trials against many cancer types in advanced stages. These inhibitors have the potential to be a very attractive therapeutic modality used in combination with other chemotherapy, radiation, or immunomodulatory treatments. A multi-modal approach involving these new drugs and procedures has the potential to effectively implement a new paradigm in cancer treatment”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the D2C7-(scdsFv)-PE38KDEL immunotoxin in combination with a checkpoint inhibitor such as anti-CTLA4 or anti-PD-1 based on the teachings of Chandramohan et al., Wainwright et al. and Nicholas et al. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Chandramohan et al. showing successful targeting in therapy comprising D2C7-(scdsFv)-PE38KDEL and Wainwright et al. and Nicholas et al., teach combination therapy with checkpoint inhibitors may enhance current cancer tumor treatment therapies, thus the instant situation is amenable to the type of analysis set forth in In re Kerkhoven (CCPA 1980) wherein the court held that it is two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed method of cancer treatment (in particular glioma treatment), given the teaching of the prior art of using the D2C7-(scdsFv)-PE38KDEL immunotoxin and checkpoint inhibitors such as anti-CTLA4 and anti-PD-1 in the process of glioblastoma tumor treatment, it would have been obvious to treat tumors with a combination of both because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as agents for the same purpose of inhibiting tumor progression. One of ordinary skill in the art would have reasonably expected to obtain effective tumor treatment by administering the combination of these agents.

Response to Arguments
Applicant's argue in the response filed 10/27/2020 that although the two secondary references Wainwright et al. and Nicholas et al. use the word “combination” in association with immune checkpoint inhibitors, neither of them teach specifically using immune checkpoint inhibitors with an immunotoxin (specifically the immunotoxin instantly recited in the claims). Applicants further argue the two secondary references teaches or suggest the specific or the general category of combination that is recited in the claims and therefore one of skill in the art would not have been led to make the specific combination as recited in the claims. The declaration filed under rule 132 has also been reviewed and considered. The filed declaration provides results of combination treatment that is better than either component individually and better than the sum of the results for the two components individually and one of skill in the art would not have expected that these two elements would improve the effect of the other in such a manner (ie. synergy). These arguments have been fully considered but they are not persuasive.
Although the secondary references do not teach the recited immunotoxin, D2C7-(scdsFv)-PE38KDEL, they both teach successful treatment methods for glioblastomas and disclose combination therapy is more effective than single agent therapy. Therefore, as stated in the original rejection, the court held that if two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed method of cancer treatment (in particular glioma treatment), given the teaching of the prior art of using the D2C7-(scdsFv)-PE38KDEL immunotoxin and checkpoint inhibitors such as anti-CTLA4 and anti-PD-1 in the process of glioblastoma tumor treatment, it would have been obvious to treat tumors with a combination of both because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as agents for the same purpose of inhibiting tumor progression. Furthermore, the surprising/unexpected synergy results provided in the declaration are not commensurate in scope with the instant claims. The declaration provides specific data from the combination of D2C7-(scdsFv)-PE38KDEL immunotoxin and αCTLA-4 and the combination of D2C7-(scdsFv)-PE38KDEL immunotoxin and αPD-1 in a murine glioma model system with brain tumors with EGFRwt/EGFRvIII expression. This data is not commensurate in scope with the instant claims, which claim a method of treatment any tumor in a patient with the combination of D2C7-(scdsFv)-PE38KDEL immunotoxin and any immune checkpoint inhibitor. Applicant is invited to amend the claims to the specific combination therapies provided in the declaration that showed surprising/unexpected synergy. The rejection of record is hereby maintained.

Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,492,564 in view of Wainwright et al. (Clinical Cancer Research, Vol. 20, No. 20, pp.5290-5301, 2014) and Nicholas et al. (Brain Tumor Res Treat 2013 Apr; 1(1): 2-8).
The instant claims and those of US Patent 9,492,564 are both drawn to methods of treatment comprising administering the same immunotoxin D2C7-(scdsFv)-PE38KDEL. US Patent 9,492,564 does not claim combination therapy comprising additionally administering a checkpoint inhibitor. These deficiencies are made up for by Wainwright et al. and Nicholas et al.
Wainwright et al. teaches checkpoint inhibitor pathways are dominant participants in the suppression of GBM immunity and individual inhibition of each pathway has been shown to increase survival in the context of experimental GBM treatment. Wainwright et al. discloses data showing treatment with a CTLA-4 antibody, a PD-L1 antibody, and I-MT which blocks IDO expression shows an extraordinary survival benefit in glioma. Wainwright et al. discloses “that combinatorially targeting immunosuppression in malignant glioma is a strategy that has high potential value for future clinical trials in patients with GBM”. 
Nicholas et al. teach therapeutic approaches comprising checkpoint molecules such as CTLA-4 and PD-1, which may hold promise as treatment for cancers such as glioblastoma. Nicholas et al. disclose blockade of CTLA-4 via Ipilimumab is currently being investigated in patients with central nervous system tumors (see Table 1). Nicholas et al. further disclose studies investigated the use of anti-PD-1 in patients with a variety of cancer types including melanoma, non-small cell lung cancer (NSCLC), prostate cancer, renal cell carcinoma (RCC) and colorectal cancer. Nicholas et al. suggest “immune checkpoint inhibitors are currently being extensively tested in clinical trials against many cancer types in advanced stages. These inhibitors have the potential to be a very attractive therapeutic modality used in combination with other chemotherapy, radiation, or immunomodulatory treatments. A multi-modal approach involving these new drugs and procedures has the potential to effectively implement a new paradigm in cancer treatment”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the D2C7-(scdsFv)-PE38KDEL immunotoxin in combination with a checkpoint inhibitor such as anti-CTLA4 or anti-PD-1 based on the teachings of Chandramohan et al., Wainwright et al. and Nicholas et al. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Chandramohan et al. showing successful targeting in therapy comprising D2C7-(scdsFv)-PE38KDEL and Wainwright et al. and Nicholas et al., teach combination therapy with checkpoint inhibitors may enhance current cancer tumor treatment therapies, thus the instant situation is amenable to the type of analysis set forth in In re Kerkhoven (CCPA 1980) wherein the court held that it is two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed method of cancer treatment (in particular glioma treatment), given the teaching of the prior art of using the D2C7-(scdsFv)-PE38KDEL immunotoxin and checkpoint inhibitors such as anti-CTLA4 and anti-PD-1 in the process of glioblastoma tumor treatment, it would have been obvious to treat tumors with a combination of both because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as agents for the same purpose of inhibiting tumor progression. One of ordinary skill in the art would have reasonably expected to obtain effective tumor treatment by administering the combination of these agents.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,072,084 in view of Wainwright et al. (Clinical Cancer Research, Vol. 20, No. 20, pp.5290-5301, 2014) and Nicholas et al. (Brain Tumor Res Treat 2013 Apr; 1(1): 2-8).
The instant claims and those of US Patent 10,072,084 are both the same immunotoxin D2C7-(scdsFv)-PE38KDEL. US Patent 10,072,084 does not claim combination therapy comprising additionally administering a checkpoint inhibitor. These deficiencies are made up for by Wainwright et al. and Nicholas et al.
Wainwright et al. teaches checkpoint inhibitor pathways are dominant participants in the suppression of GBM immunity and individual inhibition of each pathway has been shown to increase survival in the context of experimental GBM treatment. Wainwright et al. discloses data showing treatment with a CTLA-4 antibody, a PD-L1 antibody, and I-MT which blocks IDO expression shows an extraordinary survival benefit in glioma. Wainwright et al. discloses “that combinatorially targeting immunosuppression in malignant glioma is a strategy that has high potential value for future clinical trials in patients with GBM”. 
Nicholas et al. teach therapeutic approaches comprising checkpoint molecules such as CTLA-4 and PD-1, which may hold promise as treatment for cancers such as glioblastoma. Nicholas et al. disclose blockade of CTLA-4 via Ipilimumab is currently being investigated in patients with central nervous system tumors (see Table 1). Nicholas et al. further disclose studies investigated the use of anti-PD-1 in patients with a variety of cancer types including melanoma, non-small cell lung cancer (NSCLC), prostate cancer, renal cell carcinoma (RCC) and colorectal cancer. Nicholas et al. suggest “immune checkpoint inhibitors are currently being extensively tested in clinical trials against many cancer types in advanced stages. These inhibitors have the potential to be a very attractive therapeutic modality used in combination with other chemotherapy, radiation, or immunomodulatory treatments. A multi-modal approach involving these new drugs and procedures has the potential to effectively implement a new paradigm in cancer treatment”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the D2C7-(scdsFv)-PE38KDEL immunotoxin in combination with a checkpoint inhibitor such as anti-CTLA4 or anti-PD-1 based on the teachings of Chandramohan et al., Wainwright et al. and Nicholas et al. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Chandramohan et al. showing successful targeting in therapy comprising D2C7-(scdsFv)-PE38KDEL and Wainwright et al. and Nicholas et al., teach combination therapy with checkpoint inhibitors may enhance current cancer tumor treatment therapies, thus the instant situation is amenable to the type of analysis set forth in In re Kerkhoven (CCPA 1980) wherein the court held that if two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed method of cancer treatment (in particular glioma treatment), given the teaching of the prior art of using the D2C7-(scdsFv)-PE38KDEL immunotoxin and checkpoint inhibitors such as anti-CTLA4 and anti-PD-1 in the process of glioblastoma tumor treatment, it would have been obvious to treat tumors with a combination of both because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as agents for the same purpose of inhibiting tumor progression. One of ordinary skill in the art would have reasonably expected to obtain effective tumor treatment by administering the combination of these agents.

Response to Arguments
Applicant's argue in the response filed 10/27/2020 that “none of the references teach or suggest the specific or general combination as recited. Moreover the application shows unexpected results, as discussed in the accompanying Declaration under Rule 132. These arguments have been fully considered but they are not persuasive.
Although the secondary references do not teach the recited immunotoxin, D2C7-(scdsFv)-PE38KDEL, they both teach successful treatment methods for glioblastomas and disclose combination therapy is more effective than single agent therapy. Therefore, as stated in the original rejection, the court held that if two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed method of cancer treatment (in particular glioma treatment), given the teaching of the prior art of using the D2C7-(scdsFv)-PE38KDEL immunotoxin and checkpoint inhibitors such as anti-CTLA4 and anti-PD-1 in the process of glioblastoma tumor treatment, it would have been obvious to treat tumors with a combination of both because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as agents for the same purpose of inhibiting tumor progression. Furthermore, the surprising/unexpected synergy results provided in the declaration are not commensurate in scope with the instant claims. The declaration provides specific data from the combination of D2C7-(scdsFv)-PE38KDEL immunotoxin and αCTLA-4 and the combination of D2C7-(scdsFv)-PE38KDEL immunotoxin and αPD-1 in a murine glioma model system with brain tumors with EGFRwt/EGFRvIII expression. This data is not commensurate in scope with the instant claims, which claim a method of treatment any tumor in a patient with the combination of D2C7-(scdsFv)-PE38KDEL immunotoxin and any immune checkpoint inhibitor. Applicant is invited to amend the claims to the specific combination therapies provided in the declaration that showed surprising/unexpected synergy. The rejections of record is hereby maintained.

Conclusion
Claims 1-28 are rejected.
No Claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meera Natarajan/Primary Examiner, Art Unit 1643